DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art is Kritzler (US 20190097896 A1).  Kritzler figures 2-5 show a three dimensional depiction 209 of real-world object 205 thereby suggesting the claim limitations of z-axis vectors and a third side substantially perpendicular to the selected plane is defined.  Kritzler however does not teach claim limitations stating the moving track comprises a z-axis vector, a third side substantially perpendicular to the selected plane is defined by projecting the z-axis vector onto the real-world content according to the straight direction from the focal point of the optical camera to the feature point, and capturing the image information corresponding to the selected plane comprises: capturing at least part of an appearance of a real-world three-dimensional object, located in a selected space defined by the selected plane and the third side, as the image information, wherein the virtual object is three-dimensional.
Applicant IDS art Luo et al. (TW 202024869, hereinafter, Luo) shows users can interact with a three-dimensional virtual image in a mixed reality system, however, does not disclose the claim limitations found in claims 5 and 15 stating the moving track comprises a z-axis vector, a third side substantially perpendicular to the selected plane is defined by projecting the z-axis vector onto the real-world content according to the straight direction from the focal point of the optical camera to the feature point, and capturing the image information corresponding to the selected plane comprises: capturing at least part of an appearance of a real-world three-dimensional object, located in a selected space defined by the selected plane and the third side, as the image information, wherein the virtual object is three-dimensional.
Barclay et al. (WO 2019079358 A1, hereinafter, Barclay) teach an augmented reality system wherein 3D to 2D projections occur including z-vector projections (Figs. 23 and 27).  Barclay however does not disclose all the limitations of claims 5 and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 11, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kritzler (US 20190097896 A1) in view of Fish et al. (US 20200298112 A1, hereinafter, Fish) and Geisner et al. (US 20120206452 A1, hereinafter, Geisner).
Regarding claims 1 and 11, Kritzler teaches a head-mounted device (HMD), located in a physical environment and a method for capturing real-world information into a virtual environment, suitable for the head-mounted device (HMD) located in the physical environment (Figs. 1-5, [0025], A user 201 is equipped with a mobile device 203 for performing a task related to MR and AR processing. According to an embodiment, mobile device 203 may be a head-mounted device), comprising: 
A display device ([0002], AR applications run on mobile devices, which are equipped with at least one camera and a display);
an optical camera ([0002-0003], AR applications run on mobile devices, which are equipped with at least one camera)); and 
a control circuit (Fig. 6, [0047], the display controller 665 and the user input interface 660 allowing a user to interact with virtual items generated in the augmented reality device 667 by the display controller 665), being adapted to: 
provide a/the virtual environment, through the display device, wherein a real-world content within the virtual environment is captured from a part of the physical environment corresponding to a perspective of the HMD (Figs. 1-5, [0025], A user 201 is equipped with a mobile device 203 for performing a task related to MR and AR processing. User 201 is in a 3D space (e.g. a room) containing a real-world object 205. By way of example, real-world object 205 may be a computer rack housing a number of varying computer-related components); 
track, through the optical camera, a feature point which located within the physical environment and moved by a user (Fig. 2, [0027] mobile device 203 may include sensors that sense and interpret a view of the user's environment that may include the hand of the user 201. As user 201 moves her hand with the 3D space, cursor 211 may be shown to move within representative view 207), so as to define a selected plane of the real-world content by projecting a moving track of the feature point onto the real-world content ([0027-0029], For example, mobile device 201 may render lines or overlays which are visible to the user 201 over or next to depiction 209 of real-world object 205. In an embodiment, the user 201 may draw lines within the field of view of the mobile device 203 to provide helper lines or grids to assist the AR application in identifying spatial regions of the field of view. Examiner notes these lines drawn by the user or the system define a selected plane of the real world content by projecting a moving track of the user’s finger or hand onto the real world object 205) wherein the moving track forms an enclosed area to identify the selected plane ([0028], In an embodiment, the user 201 may draw lines within the field of view of the mobile device 203 to provide helper lines or grids to assist the AR application in identifying spatial regions of the field of view. [0029] The user 201 may align a virtual outline 215 which overlays the visual depiction 209 of real-world object 205... The user 201 may trace with a finger, the outline of the visual depiction 209 of the real-world object 205) ;
capture, through the optical camera, image information corresponding to the selected plane (Figs. 1-5, [0025], [0027-0028], the user 201 may draw lines within the field of view of the mobile device 203 to provide helper lines or grids to assist the AR application in identifying spatial regions of the field of view) wherein a real-world object located in the selected plane identified by the moving track is captured to generate the image information ([0029] The user 201 may align a virtual outline 215 which overlays the visual depiction 209 of real-world object 205.), wherein shape in respect of the real-world object is captured as the image information ([0029] virtual outline 215 of a real-world object teaches capturing of shape image information); and 
generate a virtual object corresponding to the real-world object having an appearance rendered according to the image information ([0025] FIG. 2 is an illustration of a user specifying a virtual overlay of a real-world object according to aspects of embodiments of the present disclosure. [0029] The user 201 may align a virtual outline 215 which overlays the visual depiction 209 of real-world object 205. Also see figs. 3-5).
Kritzler is not relied upon for teaching the virtual object is adjustable in size and the amended subject matter stating pattern and color in respect of the real-world object are captured as the image information..
In an analogous art, Fish teaches it is well known that a user can adjust the size of a virtual object in an augmented reality system ([0033], a human user can interact with a real, virtual, or augmented reality object by changing movement, size dimensions, or any other quality of the object). 
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Kritzler with Fish such that the user can adjust the size of a virtual object as this provides the user with greater control over the mixed reality system thereby increasing functionality and user enjoyment of the system. 
Kritzler and Fish are not relied upon for teaching pattern and color in respect of the real-world object are captured as the image information.
Geisner teaches a head-mounted device (HMD) (Fig. 1-4), located in a physical environment and a method for capturing real-world information into a virtual environment, suitable for the head-mounted device (HMD) located in the physical environment (Figs. 1-7) comprising a control circuit (Fig. 2A, control circuitry 136) adapted to:
capture, through an optical camera (Fig. 2, [0050], outward facing cameras 113 for recording digital images and videos and transmitting the visual recordings to the control circuitry 136), image information corresponding to the selected plane wherein a real-world object located in the selected plane identified by the moving track is captured to generate the image information (Fig. 3C,  [0053, 0058], real objects in the environment are captured as image information by cameras 113. [0059], Parallax and contrasting features such as color contrast may be used to resolve a relative position of one real object from another in the captured image data) wherein shape, pattern and color in respect of the real-world object is captured as the image information  ([0059], Parallax and contrasting features such as color contrast may be used to resolve a relative position of one real object from another in the captured image data. [0091] FIG. 3C illustrates some examples of data fields in an object physical properties data set 320N stored for either a specific real object or a specific virtual object which includes data values detected or otherwise determined based on captured data of the real object. The example data fields include a type of object 381, physical interaction characteristics 382 which are determined based on other physical properties like size 383, in three dimensions in this example, shape 384, boundary data 400 and type of material 385. Some other exemplary data fields include pattern(s) 386 and colors 387).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Kritzler and Fish with Geisner such that the camera can recognize shape, pattern and color in respect of the real-world object as this improves realistic display of occlusion between real and virtual objects by a head mounted display in an augmented reality system (Geisner, [00002, 0006]).
Regarding claims 7 and 17, Kritzler teaches generating the virtual object having the appearance rendered according to the image information comprises: 
providing the virtual object substantially in front of the user (Figs. 2-5, ([0025], virtual overlay or outline 215 is in front of the user as shown).
The combination of Kritzler and Fish teach the limitation stating in response to the virtual object is two-dimensional, adjusting a surface of the virtual object to be perpendicular to a straightly-gaze direction of the user.  Fish teaches a human user can interact with a real, virtual, or augmented reality object by changing movement, size dimensions, or any other quality of the object ([0033]).  The combination of Kritzler and Fish would therefore allow the user to adjust the surface of a virtual object to be perpendicular to a straightly-gaze direction of the user. 
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Kritzler with Fish such that the user can adjust the surface of a virtual object to be perpendicular to a straightly-gaze direction of the user as this provides the user with greater control over the mixed reality system thereby increasing functionality and user enjoyment of the system. 
Regarding claims 9 and 19, Kritzler teaches the feature point is a finger of the user or an end of a handheld controller communicatively coupled with the HMD ([0029], The user 201 may trace with a finger, the outline of the visual depiction 209 of the real-world object 205).

Claims 2-4, 6, 10, 12-14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kritzler (US 20190097896 A1) in view of Fish et al. (US 20200298112 A1, hereinafter, Fish) and Geisner et al. (US 20120206452 A1, hereinafter, Geisner), as applied to claims 1 and 11 above, and further in view of Fujiki et al. (US 20090128552 A1, hereinafter, Fujiki).
Regarding claims 2 and 12, Kritzler teaches wherein the HMD comprises an optical camera ([0003], AR applications run on mobile devices, which are equipped with at least one camera), and at least part of an edge of the selected plane is defined by projecting the moving track onto the real-world content according to a straight direction from a focal point of the optical camera to the feature point ([0027-0029], For example, mobile device 201 may render lines or overlays which are visible to the user 201 over or next to depiction 209 of real-world object 205. In an embodiment, the user 201 may draw lines within the field of view of the mobile device 203 to provide helper lines or grids to assist the AR application in identifying spatial regions of the field of view). 
Fujiki also teaches at least part of an edge of the selected plane is defined by projecting the moving track onto the real-world content according to a straight direction from a focal point of the optical camera to the feature point. Fujiki is included as he provides teaching of the term projected as applicant likely intends based on applicant figures however does not yet fully describe in claims 2 and 12. 
Fujiki teaches a mixed reality system wherein at least part of an edge of a selected plane is defined by projecting the moving track onto the real-world content according to a straight direction from a focal point of the optical camera to the feature point (Figs. 14, a projection plane 1602 is used to project a mixed reality space onto a real object 1603. Also see Figs. 18 and 23 and corresponding specification description).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Kritzler, Fish, and Geisner with Fujiki such that part of an edge of a selected plane is defined by projecting the moving track onto the real-world content as Fujiki’s method provides a technique of generating a correct image of an approximate virtual object including a shadow and a reflection which includes a plurality of virtual elements so that an approximate shape of a real object having an uneven surface is realized ([0010]).
Regarding claims 3 and 13, The combination of Kritzler and Fujiki teach the claim limitations. Kritzler teaches the selected plane is defined by projecting the enclosed area onto the real-world content according to the straight direction from the focal point of the optical camera to the feature point, so that the selected plane and the enclosed area have shapes corresponding to each other ([0027-0029], For example, mobile device 201 may render lines or overlays which are visible to the user 201 over or next to depiction 209 of real-world object 205. In an embodiment, the user 201 may draw lines within the field of view of the mobile device 203 to provide helper lines or grids to assist the AR application in identifying spatial regions of the field of view. Examiner notes the user draws the moving track around a real world object providing the enclosed area so that the selected plane and the enclosed area correspond to each other).  
Fujiki teaches a mixed reality system wherein a selected plane is defined by projecting the enclosed area onto the real-world content (Figs. 14, a projection plane 1602 is used to project a mixed reality space onto a real object 1603. Also see Figs. 18 and 23 and corresponding specification description). Fujiki is included as he provides teaching of the term projected as applicant likely intends in claims 1-3 however does not yet fully describe in these claims. 
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Kritzler, Fish and Geisner with Fujiki such that a selected plane is defined by projecting the enclosed area onto the real-world content as Fujiki’s method provides a technique of generating a correct image of an approximate virtual object including a shadow and a reflection which includes a plurality of virtual elements so that an approximate shape of a real object having an uneven surface is realized ([0010]).
Regarding claims 4 and 14, The combination of Kritzler and Fujiki teach the claim limitations. Kritzler teaches the moving track comprises a x-axis vector and a y-axis vector having different directions, the edge of the selected plane comprises a first side and a second side connected with each other, the first side and the second side are identified by projecting the x-axis vector and the y-axis vector onto the real-world content, respectively according to the straight direction from the focal point of the optical camera to the feature point  ([0027-0029], For example, mobile device 201 may render lines or overlays which are visible to the user 201 over or next to depiction 209 of real-world object 205. In an embodiment, the user 201 may draw lines within the field of view of the mobile device 203 to provide helper lines or grids to assist the AR application in identifying spatial regions of the field of view. Examiner notes the user will draw or the HMD device will render lines around a rectangular server real world object meaning there are x-axis and y-axis vectors having different directions, the user drawn edges of the selected plane will comprise a first side and a second side connected with each other, the first side and the second side are identified by projecting the x-axis vector and the y-axis vector onto the real-world content, respectively).
Fujiki teaches a mixed reality system wherein a selected plane is defined by projecting vectors onto the real-world content (Figs. 14, a projection plane 1602 is used to project a mixed reality space onto a real object 1603. Also see Figs. 18 and 23 and corresponding specification description). Fujiki is included as he provides teaching of the term projected as applicant likely means in claims 1 and 4 however does not yet fully describe in these claims. 
Regarding claims 6 and 16, Kritzler teaches capturing the image information corresponding to the selected plane comprises: 
recognizing a real-world three-dimensional object located in the selected plane by an image recognition algorithm or by a depth estimation algorithm (Figs. 2-5, [0025], show a user 201 is in a 3D space (e.g. a room) containing a real-world object 205. By way of example, real-world object 205 may be a computer rack housing. This object 205 is three-dimensional. The object is recognized by the system as a real-world three-dimensional object); and 
capturing at least part of an appearance of the real-world three-dimensional object as the image information, wherein the virtual object is three-dimensional (Figs. 2-5, depiction 209 of real-world object 205 demonstrates capturing on an appearance of the real world object 205 as image information. Depiction 209 is shown as three-dimensional).
Regarding claims 10 and 20, Kritzler teaches the HMD comprises an optical camera ([0002], AR applications run on mobile devices, which are equipped with at least one camera), and the selected plane is defined by projecting the moving track onto the real-world content through a central projection method where a focal point of the optical camera is a center of projection ([0025] FIG. 2 is an illustration of a user specifying a virtual overlay of a real-world object according to aspects of embodiments of the present disclosure. [0029] The user 201 may align a virtual outline 215 which overlays the visual depiction 209 of real-world object 205. Also see figs. 3-5).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kritzler (US 20190097896 A1) in view of Fish et al. (US 20200298112 A1, hereinafter, Fish) and Geisner et al. (US 20120206452 A1, hereinafter, Geisner), as applied to claims 1 and 11 above, and further in view of Price et al. (US 20200035020 A1, hereinafter, Price).
Regarding claims 8 and 18, Kritzler teaches the HMD comprises a depth camera ([0036], environment sensing device (e.g., a depth camera)), and generating the virtual object having the appearance rendered according to the image information comprises: 
obtaining depth information of the selected plane through the depth camera ([0036], The user may see the list of objects overlaid on a view of the real-world object of the location viewable by an environment sensing device (e.g., a depth camera)); 
Kritzler is not relied upon for teaching generating a mesh according to the depth information; and generating the virtual object by rendering the mesh according to the image information.
Price teaches an augmented-reality (AR) system wherein an HMD comprises a depth camera (Fig. 4, time of flight or depth camera), and generating the virtual object having the appearance rendered according to the image information comprises: 
obtaining depth information of the selected plane through the depth camera ([0016], FIG. 4 illustrates a scanning operation in which an environment is scanned using one or more hardware scanners (e.g., time of flight cameras, stereoscopic cameras, depth cameras)
generating a mesh according to the depth information ([0015] FIG. 3 illustrates a 3D mesh and how a triangular 3D mesh can be used to describe geometric surfaces of an object (both a real-world object and a virtual object/hologram). [0036-0037], A spatial mapping may be generated from or may include, but is not limited to, any number of depth maps, 3D dot/point clouds, and/or a 3D mesh); and 
generating the virtual object by rendering the mesh according to the image information ([0037], A 3D mesh may be generated for only a single object or for an entire environment or region. The 3D mesh is of an entire region, then it can be thought of as a compilation of holograms or holographic information that describes “objects” as well as the different geometric surfaces of those objects such as virtual objects. [0049], While FIG. 3 shows a 3D mesh describing only a single cubic object, it will be appreciated that a 3D mesh may also be used to describe an entire environment and any objects (virtual or real) located within that environment).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Kritzler, Fish, and Geisner with Price to generate a mesh that can render virtual objects as Price provides a system with quality spatial mapping that can be shared and accessed by other mixed reality systems (Price, [0004]).

Response to Arguments
Applicant's arguments filed 11 May 2022 are directed towards the newly amended subject matter.  As detailed in the rejection above, the combination of Kritzler, Fish, and  Geisner  disclose all the limitations of the invention as currently presented.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622